Citation Nr: 0520657	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, and if so, 
whether service connection is warranted.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to January 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
from December 2002 and January 2003 rating decisions of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran waived his right to a Board hearing in connection 
with this claim.  See VA Form 9.


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO determined that 
new and material evidence was not submitted to reopen a 
previously denied claim of entitlement to service connection 
for a nervous disorder.  The veteran was notified of this 
decision and of appeal rights and procedures the same month, 
but took no further action on the claim until March 2002, 
when he petitioned the RO to reopen the same claim.

2.  Evidence submitted since March 2000, with regard to the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, is either cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim; does not relates to an unestablished 
fact necessary to substantiate the claim; and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004).

2.  New and material evidence has not been received since 
March 2000 with respect to the claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in March 2002.  Service connection for "nervous 
condition" initially was denied in a July 1957 rating 
decision, and the veteran unsuccessfully sought to reopen the 
claim thereafter.  Most recently prior to March 2002, the RO 
denied entitlement to service connection for a "nervous 
disorder" in a March 2000 rating decision based upon a 
finding that no new and material evidence had been submitted; 
the veteran was given notice of his appeal rights the same 
month.  The record does not include any evidence of 
communication from the veteran that could be construed as a 
timely notice of disagreement with the March 2000 decision.  
Thus, with no initiation of appeal, the 2000 rating decision 
considered final, and is operative for the purposes of 
determining whether new and material evidence has been 
submitted.

After March 2000, the veteran apparently took no further 
action specifically on the psychiatric disorder claim until 
March 2002, when he filed what was construed by the RO as an 
informal claim to reopen.  Following December 2002 and 
January 2003 rating decisions denying the claim (claim not 
reopened), the veteran perfected an appeal to the Board in 
November 2003.

Evidence added to the record since March 2000 concerning 
psychiatric problems includes private medical records dated 
in and after the mid-1980s, and the veteran's written 
statements to the effect that he believes service connection 
is warranted.  It is acknowledged that the private medical 
records include some records of treatment apparently rendered 
before March 2000, but were not of record in March 2000.  The 
private medical records indicate that the veteran is 
depressed.  These records are new in the sense that they were 
not of record as of March 2000.

Nonetheless, in order to reopen a previously denied and final 
claim, the evidence not only must be new, but also must be 
material.  As discussed earlier, the new evidence must, at 
the most basic level, present a reasonable possibility of 
substantiating the claim.  On the one hand, this does not 
present a particularly onerous standard for the veteran.  
However, the evidence must be carefully reviewed to determine 
whether, even if new in the sense that they document more 
contemporaneous treatment for the claimed disorder, which 
appears to be the case here, it is not cumulative or 
redundant or "old" evidence and relates to an unestablished 
fact necessary to substantiate the claim.  Here, the Board 
finds that the new evidence does not rise to the level of 
materiality consistent with the governing "new and material 
evidence" standard, for the following reasons.

First and foremost, it is key in this case that the new 
evidence does not raise the possibility that the veteran's 
current psychiatric problems are not emotional in nature, or 
personality-driven, such that it calls into question the 
validity of an 
in-service determination that what the veteran has, in 
essence, is a personality disorder, for which service 
connection is not permissible.  In this connection, it is 
probative that the key basis for denial of the original 
"nervous condition" service connection claim in 1957 was 
that a medical doctor had examined the veteran and then 
determined, during service, that the veteran had experienced 
"emotional instability reaction," not that an acquired 
psychiatric disorder had been manifested during service.  
This finding was based upon January 1957 service medical 
records.  In fact, this finding apparently precipitated a 
determination that the veteran was no longer fit for further 
service, that he was not sufficiently motivated for further 
duty, and thus, should be discharged.  Here, the fact that 
the veteran recently felt depressed and sought psychiatric 
treatment might indicate that he continues to have emotional 
or psychiatric problems, and is not irrelevant given that one 
element of service connection is the existence of a current 
disability.  However, this fact does not provide adequate 
basis for a finding of materiality in light of the basic 
factual premise upon which the original service connection 
claim was denied, with no evidence to contradict this 
premise.  

Also probative in the Board's analysis is the considerably 
large gap in time between the in-service finding of 
"emotional instability reaction" and post-service treatment 
for emotional or psychiatric problems.  More specifically, 
the record is replete with records of treatment over the 
years for various problems, like sensorineural hearing and 
musculoskeletal problems, but is sparse in terms of 
complaints about, or treatment for, psychiatric problems.  
The earliest post-service evidence pertinent to the claimed 
disorder is that dated in the mid-1980s, documenting 
complaints of, and treatment for, depression, which is some 
three decades after service, and the post-mid-1980s treatment 
records themselves are sparse in terms of documenting 
treatment for psychiatric problems.  Thus, even if the Board 
were to assume that the in-service finding of personality 
disorder could have been erroneous, and that the veteran 
could have manifested an acquired psychiatric disorder during 
service (which it cannot do, as the Board is not a body of 
medical professionals qualified make such a determination, 
but this is assumed merely for the purposes of argument), the 
claim still does not present an adequate basis for claim 
substantiation.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service); see 
also Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, 
J., writing separately) (noting that absence of evidence may 
be considered as one factor in rebutting the aggravation 
issue with respect to 38 U.S.C.A. § 1111 presumption of 
soundness).  The lengthy post-service period devoid of 
evidence of continuity of symptomatology and treatment, while 
not dispositive, is significantly probative and weighs 
heavily against the claim.  

In addition, it is relevant that recent VA outpatient 
treatment records (see April 2003 psychiatrist's notes) 
suggest that depression might be attributable to various 
health problems the veteran now has, as they state that he 
continues to experience "bouts of insomnia and depression 
secondary to medical conditions" affecting multiple body 
systems, which apparently include service-connected back 
problems, as well as nonservice-connected problems, like 
carpal tunnel syndrome.  The possibility of secondary causal 
relationship between psychiatric problems and any service-
connected disorder(s) is neither before the Board, nor 
contended by the veteran.  However, this evidence, 
particularly in light of the fact that recent medical records 
document treatment for various medical problems, together 
with the sparse documentation of treatment for psychiatric 
problems after service, tends to be inconsistent with the 
veteran's basic premise in this case - that there is a 
connection between "emotional instability" noted in 1957 
and current depression.     

In light of the foregoing, the Board finds that material 
evidence pertinent to the issue of service connection for an 
acquired psychiatric disorder has not been added to the 
record after March 2000.  These records are new in the sense 
that they document more contemporaneous care for depression, 
but do not rise to the level of materiality consistent with 
the 38 C.F.R. § 3.156(a)(2004) standard to permit reopening 
of the claim.  As such, the claim remains denied.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a November 2002 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  It further explained that, if he provides 
information about the sources of evidence or information 
pertinent to his psychiatric disorder claim, to include 
medical or employment records, or records of other federal 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  

Also, through the Statement of the Case (SOC), the RO also 
explained the legal criteria applicable to the claim, 
including the "new and material" evidence standard 
applicable to the claim, and why the RO decision remains 
unfavorable.  The Board acknowledges that the November 2002 
letter cited what appears to be the old 38 C.F.R. § 3.156(a) 
standard, when the instant claim, filed in 2002, is to be 
evaluated under the revised standard now codified at 
38 C.F.R. § 3.156(a) (2004) and discussed above in Section I 
of this decision.  However, this defect was rectified when 
the SOC was issued, and the record does not indicate that the 
discrepancy between the letter and SOC with respect to the 
governing new and material evidence standard resulted in 
confusion on the veteran's part as to what new and material 
evidence entails, so that material records might be missing 
from the record.  In fact, the veteran did not even report 
the existence of "new and material" evidence during the 
pertinent time period.  Rather, he himself submitted copies 
of private medical records - discussed elsewhere in this 
decision, along with his informal claim to reopen, presumably 
believing that this evidence adequately supports his claim.  
Even after the RO expressed continued denial of the claim in 
the rating decisions and the SOC, citing the correct new and 
material evidence standard, the veteran reiterated his belief 
that service connection is warranted, but did not identify 
the existence of any other relevant evidence or inquire about 
what the standard entails.   

With respect to the fourth element of a VCAA notice, the SOC 
cited 38 C.F.R. § 3.159, which includes a provision that the 
veteran may submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, what is meant 
by "new and material" evidence, and was on notice 
throughout the appeal through the pertinent rating decisions, 
SOC, VCAA letter why the claim remains denied.  He was told 
about his and VA's respective claim development 
responsibilities.  
 
The Board acknowledges that VCAA notification, with respect 
to all four elements, arguably was not accomplished before 
the issuance of the rating decisions giving rise to this 
appeal.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
Board has conducted such an evaluation here and has 
determined that adequate notice was provided as to all four 
elements during the appeal period.  There is no reasonable 
basis to conclude that there might be missing, material 
evidence, or and that fairness to the veteran dictates 
further development.  In this connection, it is noted that 
the veteran has not claimed that VA failed to comply with 
VCAA notice requirements, or that the veteran has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, No. 
02-1077, slip op., at 33 (U.S. Vet. App. April 14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Again, the 
veteran himself supplied private medical records, and the RO 
apparently obtained on its own the veteran's VA medical 
treatment records.  The veteran was given an opportunity to 
testify in connection with this claim, and he declined to 
exercise his right to do so.  He did not report the existence 
of pertinent records in the custody of government agencies, 
such as the Social Security Administration, or employers.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.   


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for an acquired psychiatric disorder not having been 
received, the claim is not reopened and remains denied.  




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


